Opinion by
President Judge Crumush, Jr.,
George Stayton appeals from a Montgomery County Common Pleas Court decision which affirmed a nine-month suspension of Stayton5s Certificate of Appointment as an official inspection station. We affirm.
Stayton has asserted that Section 4724(a) of the Vehicle Code, as amended, 75 Pa. C. S. §4724(a), should be applied retroactively, granting discretion, rather than mandating that the Pennsylvania Department of Transportation suspend his license for the misconduct of his employees. We have held that statutes are never to be applied retroactively unless expressly intended to be so by the legislature. See Department of Labor and Industry, Bureau of Employment Security v. Pennsylvania Engineering Corp., 54 Pa. Commonwealth Ct. 376, 421 A.2d 521 (1980).
We thus affirm on the basis of the able opinion of Judge Smillie, Pa. D. & C.3rd (1981).
Affirmed.
Order
The order of the Montgomery County Court of Common Pleas, No. 80-14055, dated October 14, 1980, is affirmed.